                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
ODE OBATAIYE,                             :
                                          :
            Plaintiff,                    :   Civ. No. 14-5462 (FLW) (TJB)
                                          :
      v.                                  :
                                          :
CHARLES E. WARREN et al.,                 :   MEMORANDUM AND ORDER
                                          :
            Defendants.                   :
_________________________________________ :



         Plaintiff, Ode Obataiye (“Obataiye” or “Plaintiff”), is a state prisoner, presently

incarcerated at East Jersey State Prison, in Rahway, New Jersey. He is proceeding pro se in this

action with a Fourth Amended Complaint asserting claims under 42 U.S.C. § 1983. (ECF No.

47.) On April 16, 2019, the defendants filed a motion for summary judgment in their favor. 1

(ECF No. 77.) Obataiye filed a letter dated April 17, 2019, indicating that he would be seeking

no further discovery in this action, (ECF No. 78), but he has, as of yet, filed no opposition to the

summary judgment motion.

         In the interests of justice, and consistent with the well-established preference for deciding

claims on their merits rather than on procedural technicalities, see Dole v. Arco Chem. Co., 921

F.2d 484, 487 (3d Cir. 1990), the Court will permit Obataiye, as a pro se litigant, one final

opportunity to file an opposition to the pending motion for summary judgment. Obataiye shall

file any opposition papers within 30 days of the entry of this Memorandum and Order. If he

does not, the Court will decide the summary judgment motion as unopposed. Defendants shall




1
    This motion is inaccurately listed on the docket as a motion to dismiss. (See ECF No. 80.)
be permitted 14 days to file a reply after Obataiye has filed any opposition or after his time to do

so has expired.

                  Accordingly, IT IS, on this 26th day of June 2019,

       ORDERED that Plaintiff shall file any opposition to Defendants’ pending motion for

summary judgment within 30 days of the entry of this Memorandum and Order; and it is further

       ORDERED that Defendants may file a reply brief within 14 days of Plaintiff’s filing of

any opposition papers or of the expiration of Plaintiff’s time to do so; and it is further

       ORDERED that the Clerk of the Court shall send a copy of this Memorandum and Order

to Plaintiff by regular U.S. mail.



                                                               s/Freda L. Wolfson
                                                               FREDA L. WOLFSON
                                                               U.S. Chief District Judge




                                                   2
